Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered April 8, 1996, convicting him of unauthorized practice of a profession (two counts) and criminally possessing a hypodermic instrument, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court correctly determined that the People were ready for trial within the statutorily-prescribed, six-month period (see, CPL 30.30; People v Edwards, 215 AD2d 498).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Santucci, Joy and Florio, JJ., concur.